Title: From James Madison to William Jones, 28 February 1803 (Abstract)
From: Madison, James
To: Jones, William


28 February 1803, Washington. “Mr. Monroe is to have no outfit: His expenses in getting to Paris and in travelling thence to any other place where his attendance may become necessary, will be defrayed. They will probably not exceed 2 or 3000 dolls at most, and may fall short of that amount. He carries no secty with him; but is authorized to employ one on his arrival, if found necessary, at the rate of 1350 D per year. It is wonderful that such a noise should be made on this subject, even if it were not false that he was to have an outfit and secy. The 3 last Envoys had each an outfit, and each a Secy; were conveyed in a public ship; and as I understand had their stores laid in at public expence.”
 

   
   Printed extract (Edward Eberstadt & Sons Americana Catalogue No. 163 [December 1963], item 323). Described as a two-page letter headed “Private,” franked by JM, with a notation by Jones, “When I answer this, write for passport.” Also offered for sale in Parke-Bernet Catalogue No. 2297 (13 Oct. 1964), item 26, which notes that in addition to discussing Monroe’s expenses, JM wrote that Peter Dobell, recommended for consul at Le Havre by Jones and others, had never taken up his duties, adding that the president had appointed someone else and suggesting that Dobell resign before being publicly dismissed.


